                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
v.                                                §              EP-21-CV-00144-DCG
                                                  §
BOYNTON COMPANIES, INC., doing                    §
business as RELYmedia, and SCOTT                  §
BOYNTON,                                          §
                                                  §
               Defendants.                        §

                                  ORDER TO UNSEAL CASE

       On June 17, 2021, Plaintiff United States of America brought this injunctive action

against Defendants Boynton Companies, Inc., d/b/a RELYmedia and Scott Boynton. On the

same day, Plaintiff filed, under seal, a motion for leave to file under seal (a) the sealing motion

(ECF No. 1) itself, (b) Plaintiff’s Complaint (now docketed as ECF No. 3), and (c) Plaintiff’s

“Ex Parte Motion for Temporary Restraining Order, Preliminary Injunction and Permanent

Injunction” (ECF No. 2). Because Plaintiff anticipated executing a search warrant at the

Defendants’ place of business on June 21, 2021, it requested that the seal remain in place “only

until the search warrant can be executed.” Mot. for Leave to File at 1, ECF No. 1.

       The Clerk’s Office, pursuant to its operational procedures, sealed the entire case

beginning on the date on which the case was brought and until order of this Court. On June 21,

2021, the Court, via a text order, granted the sealing motion. As a result, all documents,

including the Court’s orders, have been docketed under seal. To date, they remain under seal.

       On July 7, 2021, Plaintiff filed a notice stating that the search warrant was executed on

June 22, 2021. Pl.’s Advisory to Ct. Regarding Service on Defs. at 1, ECF No. 14. The Court

therefore finds that the case, together with the documents docketed thus far, should be unsealed.
See W.D. Tex. Local Rule CV-5.2(d) (“If the court grants a sealing motion, the clerk will keep

the sealed document under seal unless and until otherwise ordered by the court[.]”).

       IT IS ORDERED that the District Clerk SHALL UNSEAL the case together with all

documents previously docketed under seal in this case.

       So ORDERED and SIGNED this 8th day of July 2021.



                                                ____________________________________
                                                DAVID C. GUADERRAMA
                                                UNITED STATES DISTRICT JUDGE




                                               -2-
